Citation Nr: 0108560	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  98-19 724A	)	DATE
	)
	)



THE ISSUE

Whether an April 1982 decision by the Board of Veterans' 
Appeals (Board) that denied a claim of service connection for 
a nervous disorder should be revised or reversed on the 
ground of clear and unmistakable error (CUE).



REPRESENTATION

Moving Party Represented by:  The American Legion



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to June 
1969.

This matter is before the Board as an original action on the 
motion of the veteran in which he alleges CUE in an April 
1982 Board decision because of a failure to grant service 
connection for a nervous disorder.


FINDING OF FACT

The veteran has not alleged that the facts as they were known 
at the time of the April 1982 decision were not before the 
Board, or that the Board incorrectly applied the then-extant 
statutory and regulatory provisions; nor has he asserted how, 
but for any alleged error, the outcome of the decision would 
have been different.


CONCLUSION OF LAW

The motion of CUE in an April 1982 decision of the Board is 
legally insufficient.  38 U.S.C.A. § 7111 (West Supp. 2000); 
38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran alleges CUE in an April 1982 Board decision.  The 
motion specifically addresses the Board's denial of service 
connection for a nervous disorder.  He has explained the 
bases of his allegation of CUE as follows.  First, the 
veteran maintains that the Board must have committed CUE in 
April 1982 because it later became apparent when the RO 
granted service connection for post-traumatic stress disorder 
(PTSD) in the mid-1990's that his psychiatric symptoms were 
the same as those about which he had complained when he first 
filed his claim in the late 1970's.  The veteran, in support 
of this argument, cited to Damrel v. Brown, 6 Vet. App. 242 
(1994) and Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  Second, the veteran asserts that the Board, at the 
time of the April 1982 decision, should have recognized that 
the evidence of record met the criteria for a diagnosis of 
PTSD.  Third, the veteran argues that his adverse 
symptomatology, at the time of the 1982 Board decision, was 
consistent with the symptomatology normally attributed to 
PTSD and therefore VA was obligated to have him examined.  
Moreover, he asserts that an examination at that time would 
have resulted in a diagnosis of PTSD.  Fourth, the veteran 
asserts that the April 1982 Board decision should have 
resulted in a different outcome because VA, in April 1980, 
acknowledged that PTSD was a psychiatric disorder for which 
compensation could be paid and, in October 1980, VA started 
paying benefits to veterans because of PTSD.  

In addition, the veteran's representative argues that the 
Board committed CUE when it failed to remand the veteran's 
claim for development under the combat presumption set forth 
in 38 U.S.C. § 1154(b) (formerly § 354) because the veteran's 
service records indicated that he had participated in combat.  
(Specifically, they show that he was awarded the Combat 
Infantryman Badge)  Alternatively, it is maintained that a 
claim of entitlement to service connection for PTSD has been 
pending since the veteran filed his original claim for a 
nervous disorder in 1978.  The veteran's representative cited 
to Norris v. West, 12 Vet. App. 413 (1999), for the 
proposition that, where a claim is implied in the record, and 
VA fails to adjudicate it, the implied claim remains pending. 

Initially, the Board notes that its April 1982 decision is 
final.  See 38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 20.1100 (2000).  However, effective 
November 21, 1997, the provisions of Pub. L. No. 105-111, 
111 Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West Supp. 
1999)) permitted challenges to decisions of the Board on the 
grounds of CUE.  Final regulations amending the Rules of 
Practice before the Board were promulgated and became 
effective February 12, 1999, providing for procedures to 
challenge prior Board decisions on the basis of CUE.  64 Fed. 
Reg. 2134-2141 (1999).  It is apparent, however, that 
Congress, in creating § 7111, intended VA to follow the 
established case law defining CUE.  64 Fed. Reg. 2137 (1999); 
Donovan v. West, 158 F.3d 1377, 1382-83 (Fed. Cir 1998).

To prevail on a motion for CUE, a moving party must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
The moving party must assert more than a mere disagreement as 
to how the facts were weighed or evaluated.  Eddy v. Brown, 
9 Vet. App. 52 (1996).

As to pleading CUE, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that, if true, would be CUE on its face, persuasive 
reasons must be given as to why one would be compelled to 
reach the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  If the error alleged is not the type of error 
that, if true, would be CUE on its face, if the moving party 
is only disagreeing with how the Board evaluated the facts 
before it, if he has only made a nonspecific allegation of a 
failure on the part of the Board to follow regulations, if 
the allegation is one of a failure on the part of VA to 
fulfill its duty to assist, or if the moving party has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, the motion must be dismissed without prejudice 
because of the absence of a legally sufficient pleading.  See 
38 C.F.R. §§ 20.1404(b), 20.1409(b); Disabled Am. Veterans v. 
Gober, 234 F.3d 682 (Fed. Cir 2000); Also see Luallen v. 
Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 
6 Vet. App. 377, 384 (1994).

In the present motion, the veteran contends that the Board 
reached the wrong result when it denied his claim.  The 
veteran and his representative argue that the Board should 
have recognized an implied claim of service connection for 
PTSD and acted on it by requiring an examination, especially 
in light of the symptoms the veteran was experiencing and 
because of his former service in combat.  The veteran and his 
representative also cite to several decisions of the Court, 
as well as regulations, and argue that, if applied properly, 
they would have resulted in a different outcome.  However, 
the Board finds that the moving party has not made a legally 
sufficient motion for CUE.  The veteran has failed to allege 
that the correct facts, as they were known at the time of the 
Board decision, were not before the Board, or that the 
statutory or regulatory provisions then extant were 
incorrectly applied.  The moving party has merely alleged a 
failure in the duty to assist and cited to certain 
regulations and Court decisions without articulating how the 
Board incorrectly applied them.  Neither has the moving party 
provided reasons as to why one would be compelled to reach 
the conclusion, to which reasonable minds could not differ, 
that the result of that adjudication would have been 
manifestly different but for an error.  Instead, the 
arguments have amounted to no more than allegations of a 
failure on the part of VA to fulfill its duty to assist, 
either by failing to recognize and act on an implied claim, 
or by failing to seek further evidence in the form of a VA 
examination.  The argument with respect to what the veteran's 
symptoms represented, especially those articulated during a 
1981 hearing represents nothing more than a disagreement with 
how the facts were weighed.  Likewise, the claim that the 
Board misjudged what were obvious symptoms of PTSD is merely 
a disagreement with the way the evidence was weighed.  
Additionally, as to the argument that a PTSD claim was 
implied in the record, the veteran has not expressed how such 
a claim would have resulted in a different outcome, 
especially in light of the then-available evidence and the 
veteran's own admission made at the 1981 hearing that he had 
not even sought treatment or been diagnosed with any 
psychiatric disease.  Such arguments do not suffice.  38 
C.F.R. § 20.1403.  Consequently, the veteran's arguments do 
not raise a valid claim of CUE.  Where, as here, the 
determinative issue is not evidentiary but legal, i.e., 
whether the appellant complied with the legal requirements to 
plead a CUE claim, and the moving party has failed to meet 
the legal requirement, the motion must be dismissed without 
prejudice.  Disabled Am. Veterans v. Gober, 234 F.3d 682 
(Fed. Cir 2000); 38 C.F.R. §§ 20.1404(b), 20.1409(b).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's motion.  The veteran was specifically informed of 
what was required to prevail on a motion of CUE in a prior 
Board decision when a copy of the pertinent regulations was 
sent to him in August 1999.  Additionally, because this is a 
motion to review a prior decision based on the facts then 
available, no additional evidence can be obtained on the 
issue here in question.  Therefore, adjudication of this 
motion at this point does not prejudice the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92 (1992).


ORDER

The motion to revise or reverse the April 1982 decision of 
the Board is legally insufficient; it is dismissed without 
prejudice.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



